Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action corrects/completes the action mailed 4/19/21.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as obvious over Yuki 4955966 in view of Wood 4373041.
Yuki (abstract) suggests rubber compositions for golf balls. Yuki exemplifies (col 15-16; #137-140,143-146) golf balls having a core (ie applicant’s “inner core”), an intermediate layer (ie applicant’s “outer core”) and a cover. The cores (ie applicant’s “inner core”) is typically made from 100 parts polybutadiene, (ie applicant’s “a”), 10 parts zinc acrylate (ie applicant’s “b”), 15 parts ZnO2, 10 parts silica, 5 parts peroxide (ie applicant’s “c”), antioxidant, stearic acid and fibers. These examples lack a terpene resin tackifier.
However, Yuki teaches the rubber composition may include a tackifier (col 10 line 6). No specific types of tackifiers are disclosed.

	It would have been obvious to select a terpene resin as Yuki’s tackifier to improve rubber/silica bonding.

	In regards to applicant’s dependent claims:
	The terpene resin can be Piccolyte A115 which is a homopolymer of alpha-pinene (example III). Piccolyte A115 has a MW of 790 (see the Pinova product literature) which corresponds to applicant’s formula 3.
	Piccolyte A115 has a softening point of 1150C (see Wood’s example III).
	The amount of tackifier is 2-30phr (Wood col 2 line 50).
	The ratio of the cited example’s 10 parts zinc acrylate to 2-5phr Piccolyte A115 is within applicant’s range.
	The polybutadiene is Japan Synthetic Rubber’s BR-11 (Yuki col 12 line 3). Inherently, this has a cis content of 96% (see footnotes to table 2 of Ohama 6287218).
	The intermediate layer (ie applicant’s “outer core”) is a rubber composition (col 15 line 25-30).

Claims 8 and 12-17 are rejected under 35 U.S.C. 103 as obvious over Yuki 4955966 in view of Wood 4373041 in further view of Hiraoka 5711723.
	Yuki/Wood apply as explained above.
	The hardness profile and dimensions of Yuki’s core and intermediate layer (or inner core and outer core in applicant’s parlance) is not reported.

Hiraoka exemplifies (eg #5) a golf ball having a polybutadiene center and a polybutadiene “shell” (ie an outer core) and ionomer cover. 
The centerpoint  and surface hardness of the innermost rubber layer are both 74 on the JIS-C scale. The surface harness of the next polybutadiene layer is 83 on the JIS-C scale. This meets applicant’s hardness limitations. The center’s diameter is 30mm. The polybutadiene shell increases the diameter to 39mm (col 7 line 36). One can deduce the thickness of this rubber shell to be 4.5mm
	It would have been obvious to ensure the hardness profile and dimensions of Yuki’s dual core is within typical ranges known for golf ball cores.


	JIS-C and Shore C are equivalent (see col 3 line 38-39 of Moriyama 5697856).

Claims 1-3,5,7 and 9-11 are rejected under 35 U.S.C. 103 as obvious over Yuki 4955966 in view of Iwami 2001/0031670.
Yuki (abstract) suggests rubber compositions for golf balls. Yuki exemplifies (col 15-16; #137-140,143-146) golf balls having a core (ie applicant’s “inner core”), an intermediate layer (ie applicant’s “outer core”) and a cover. The core (ie applicant’s “inner core”) is typically made from 100 parts polybutadiene, (ie applicant’s “a”), 10 parts zinc acrylate (ie applicant’s “b”), 15 parts ZnO2, 10 parts silica, 5 parts peroxide (ie 
However, Yuki teaches the rubber composition may include a tackifier (col 10 line 6). No specific types of tackifiers are disclosed.
	Iwami (abstract) teaches tackifying resins suitable for golf ball materials. The tackifier (paragraph 32) has applicant’s structure. 
	It would have been obvious to select any of Iwami’s tackifiers as Yuki’s tackifier.

	In regards to applicant’s dependent claims:
	The terpene tackifiers should have a softening point of 30-1000C (paragraph 30 of Iwami).
	The polybutadiene is Japan Synthetic Rubber’s BR-11 (Yuki col 12 line 3). Inherently, this has a cis content of 96% (see footnotes to table 2 of Ohama 6287218).
	The intermediate layer (ie applicant’s “outer core”) is a rubber composition (col 15 line 25-30).


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8,12-13 and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,940,368. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent also claims (eg #4,5) golf balls having a core of the same composition as applicant. 
While the patent does not explicitly state the core has two layers, the “at least one cover” language suggests three layered balls. A ball having an inner core, an outer core and a cover is indistinguishable from a ball having a core, an inner cover and an outer cover. “Outer core” and “inner cover” are arbitrary terms.

Claims 1-8,12,13 and 17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16-586395 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application also claims (eg #17) golf balls having a core of the same composition as applicant.
While the patent does not explicitly state the core has two layers, the “at least one cover” language suggests three layered balls. A ball having an inner core, an outer core and a cover is indistinguishable from a ball having a core, an inner cover and an outer cover. “Outer core” and “inner cover” are arbitrary terms.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8,12,13 and 17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16-726493 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application also claims (eg #1) golf balls having a core of the same composition as applicant.
While the patent does not explicitly state the core has two layers, the intermediate layer can alternatively be termed an “outer core”. A ball having an inner core, an outer core and a cover is indistinguishable from a ball having a core, an intermediate layer and a cover. “Outer core” and “intermediate layer” are arbitrary terms.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8,12,13 and 17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16-726503 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application also claims (eg #1) golf balls having a core of the same composition as applicant.
While the patent does not explicitly state the core has two layers, the intermediate layer can alternatively be termed an “outer core”. A ball having an inner core, an outer core and a cover is indistinguishable from a ball having a core, an intermediate layer and a cover. “Outer core” and “intermediate layer” are arbitrary terms.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8,12,13 and 17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16-726508 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application also claims (eg #1) golf balls having a core of the same composition as applicant.
While the patent does not explicitly state the core has two layers, the intermediate layer can alternatively be termed an “outer core”. A ball having an inner core, an outer core and a cover is indistinguishable from a ball having a core, an intermediate layer and a cover. “Outer core” and “intermediate layer” are arbitrary terms.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	5/12/21